UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, California94104-4708 (Address of principal executive offices)(Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, California94104-4708 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 ITEM 1. SCHEDULE OF INVESTMENTS SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / September 30, 2014 Security Description Shares Value Common Stock (99.99%) Basic Materials (1.59%) Chemicals (0.76%) Kingboard Chemical Holdings Lt Sinopec Shanghai Petrochemical Co. Ltd. Forest Products & Paper (0.09%) Lee & Man Paper Manufacturing Ltd Iron/Steel (0.11%) Angang Steel Co Ltd Mining (0.63%) China Shenhua Energy Co Ltd Zijin Mining Group Co Ltd Total Basic Materials Communications (8.61%) Telecommunications (8.61%) China Mobile Ltd Chunghwa Telecom Co Ltd PCCW Limited Total Communications Consumer, Cyclical (8.04%) Auto Manufacturers (0.56%) Great Wall Motor Co Ltd Home Furnishings (2.97%) Haier Electronics Group Co Ltd Lodging (4.16%) Formosa International Hotels Corp Galaxy Entertainment Group Ltd Sands China Ltd. SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / September 30, 2014 (continued) Retail (0.35%) Intime Retail Group Co Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (7.30%) Food (4.37%) China Mengniu Dairy Co Ltd Uni-President Enterprises Corp Want Want China Holdings Ltd Pharmaceuticals (2.93%) Sihaun Pharmaceutical Holdings Group Ltd Sinopharm Group Co Ltd TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Energy (2.54%) Oil & Gas (2.54%) China Petroleum & Chemical Corp CNOOC Ltd PetroChina Co., LTD Total Energy Financial (36.21%) Banks (19.36%) Bank of China Ltd BOC Hong Kong Holdings Ltd China CITIC Bank China Construction Bank Corp China Minsheng Banking Corp Chongqing Rural Commercial Bnk Hang Seng Bank Ltd Indust and Comm Bank of China SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / September 30, 2014 (continued) Diversified Financial Services (4.45%) China Everbright Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges & Clearing Mega Financial Holding Co Ltd Insurance (4.59%) AIA Group Ltd China Taiping Insurance Hldg* PICC Property & Casualty Co Lt Real Estate (7.81%) Cheung Kong Holdings Ltd Hysan Development Co Ltd The Link REIT New World Development Co Ltd Sun Hung Kai Properties Ltd Total Financial Industrial (9.94%) Building Materials (0.17%) BBMG Corp China National Building Material Co Ltd Electrical Components & Equipment (0.31%) Tianneng Power International Ltd Electronics (0.61%) Hon Hai Precision Industry Co Ltd Engineering & Construction (3.63%) China State Construction International Holdings Ltd SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / September 30, 2014 (continued) Environmental Control (4.68%) China Everbright International Ltd Miscellaneous Manufacturing (0.47%) Fosun International Ltd Transportation (0.07%) Kerry Logistics Network Ltd Total Industrial Technology (18.70%) Computers (3.31%) Asustek Computer Inc Lenovo Group Ltd Semiconductors (9.80%) Chipbond Technology Corp Media Tek Inc. Taiwan Semiconductor Manufacturing Co Ltd Software (5.59%) Tencent Holdings Ltd Total Technology Utilities (7.06%) Electric (5.12%) China Resources Power Holding Co. Ltd. HK Electric Investments & HK Electric Investments Ltd Huaneng Power InternationalInc Power Assets Holdings Ltd Energy-Alternate Sources (1.15%) China Longyuan Power Group Crp GCL-Poly Energy Holdings Ltd* Shougang Fushan Resources Group Ltd Gas (0.79%) Hong Kong and China Gas Co Ltd Total Utilities Total Common Stock (Cost $8,068,322) Rights/Warrants (0.02%) Sun Hung Kai Properties Ltd Warrants Total Rights/Warrants (Cost $240) SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / September 30, 2014 (continued) Total Investments (Cost $8,068,562) (a) (100.01%) Liabilities in Excess of Other Assets (-0.01%) ) Net Assets (100.00%) * Non-income producing security (a) Aggregate cost for federal income tax purpose is $8,642,464 At September 30, 2014, unrealized apprecation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Fair Value Measurements - The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at September 30, 2014 using fair value hierarchy: Level 1(b) Level 2(b) Level 3(b) Total Investments, in securities Common stocks (a) $ $
